Citation Nr: 1326468	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  11-32 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for plantar fasciitis with Achilles tendonitis of the left foot (claimed as foot problems and aches and pains).

2.  Entitlement to a rating in excess of 10 percent for left hand arthritis.  

3.  Entitlement to a rating in excess of 10 percent for right hand arthritis.  

4.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left shoulder with tendinosis of the rotator cuff.

5.  Entitlement to a rating in excess of 20 percent for cervical spine degenerative disc disease (DDD) with spondylosis.

6.  Entitlement to a ratings for lumbar DDD in excess of 10 percent prior to December 29, 2009, in excess of 20 percent prior to March 14, 2013, and in excess of 40 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1987 to July 1991 and from November 1992 to June 2008.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence received by the Board in August 2013 the Veteran elected to have a videoconference hearing before the Board.  She is entitled to such hearing.   As videoconference hearings are scheduled by the RO, a remand for such purpose is necessary.  

Accordingly, the case is REMANDED for the following:

The RO should schedule the Veteran for a hearing before the Board by videoconference from the Columbia, South Carolina RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

